UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

BRYAN ENCARNACION,

Plaintiff,
v. Case No. 8:18-cv-2527-T-02AAS
DUSTIN TARROT WADE,

Defendant.

/
ORDER

Before the Court is Bryan Encarnacion’s fifth amended civil rights complaint filed under 42 U.S.C.
§ 1983 (Doc. 15). Mr. Encarnacion alleges that on September 12, 2017, during the course of his arrest,
Deputy Wade used excessive force against him, which caused fractures to his hand, wrists, and elbow. On
the complaint form, Plaintiff checked the box indicating that he sues Deputy Wade solely in his official
capacity (Id., p. 2).

DISCUSSION

“For liability purposes, a suit against a public official in his official capacity is considered a suit
against the local government entity he represents,” see Owens v. Fulton County, 877 F.2d 947, 951 n.5 (11th
Cir. 1989), here Polk County, Florida. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985); Jones v.
Cannon, 174 F.3d 1271, 1293 n. 15 (11th Cir. 1999). “A governmental entity is not liable under [§] 1983,
merely as a matter of respondeat superior, for constitutional injuries inflicted by its employees.” See Brown
v. Neumann, 188 F.3d 1289, 1290 (11th Cir. 1999) (citation omitted). A local government is, however,
liable under § 1983 “when execution of a government’s policy or custom, whether made by its lawmakers

or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury.” Monell
v. Department of Social Services, 436 U.S. 658, 694 (1978) (holding that liability of municipalities and other
governmental entities under § 1983 is limited to instances of official policy or custom).

To attribute liability to Deputy Wade in his official capacity under § 1983, Mr. Encarnacion must
demonstrate that there was an official policy or custom that was “the moving force of the constitutional
violation.” Vineyard v. County of Murray, Ga., 990 F.2d 1207, 1211 (1993) (quoting Polk County v.
Dodson, 454 U.S. 312, 326 (1981)). Here, the fifth amended complaint fails to allege facts sufficient to
show the existence of a policy or custom that caused the alleged violation of Mr. Encarnacion’s
constitutional rights. The fifth amended complaint therefore fails to state a claim for relief against Deputy
Wade in his official capacity.

The fifth amended complaint, however, adequately states an excessive force claim against Deputy
Wade in his individual capacity. Accordingly, given this Court’s duty to construe the complaint liberally,
the Court will assume that Plaintiff sues Deputy Wade in both his official and individual capacities. See
Hope v. Bureau of Prisons, 476 F. App’x 702, 704-05 (11th Cir.2012) (“We construe pro se pleadings
liberally. . . .””) (citation omitted).

Accordingly, it is ORDERED that the claim against Deputy Wade in his official capacity is
DISMISSED with prejudice for failure to state a claim on which relief may be granted. This case shall
proceed solely on Plaintiff's claim against Deputy Wade, in his individual capacity, under the Fourth
Amendment for use of excessive force.

th
DONE AND ORDERED at Tampa, Florida, on (Neg 2 2019,

WILLIAM F. JUNG
United States District Judge

SA: sfc
Copy to: Bryan Encarnacion
